DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 04/06/2021, which has been entered and made of record.  Claims 1, 6, 9, 14, and 17 have been amended.  Claims 1-20 are pending in the application. 

Response to Arguments
 	Applicant’s arguments, regarding the newly recited claim language, filed 04/06/2021, with respect to the rejection(s) of claim(s) 1-20 under Weill et al. as modified by Liu et al. have been fully considered and are persuasive.  Therefore, the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 9-10, 12, 14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2015/0161812 to Weill et al. in view of U.S. PGPubs 2013/0328870 to Grenfell.

		Regarding claim 1, Weill et al. teach a method for image-texturing an un-textured computer-generated 3D model that is a polygon mesh of a plurality of triangles (abstract, par 0005, par 0020-0022, par 0034, “Methods and systems for texturing of three-dimensional (3D) object data models are provided”), the method comprising: 
		providing a set of camera-captured input images and the un-textured 3D model (abstract, par 0005, par 0020-0021, par 0038-0039, par 0043-0044, “The method may include receiving information indicating a geometry of an object, where the information indicating the geometry of the object comprises a plurality of polygons that approximate a geometric surface of the object.  The method may also include receiving 
		determining texture coordinates for each triangle of the polygon mesh, each texture coordinate associating the triangle with an area of a source image from the set of camera-captured input images (par 0005, par 0021-0022, par 0027-0029, par 0039-0040, par 0043-0053, “The object data model processor 112 may also receive the mesh data set for each object from the input source 102 and generate display meshes….Texture map generation can also be performed to determine color texture for map rendering.  Texture map generation may include using the mesh data sets (H) that have colors but no ultraviolet (UV) unwrapping to generate a mesh (D) with UV unwrapping but no colors.  As an example, for a single output texture pixel of an image processing may include, for a given point in UV determine a triangle in the mesh's UV mapping (D), and using triangle-local coordinates, move to an associated 3D point on the mesh.  A bidirectional ray may be cast along the triangle's normal to intersect with the mesh (H), and color, normal and displacement may be used for an output.  To generate an entire texture image, each pixel in the image can be processed”), wherein determining the texture coordinates includes: locally optimizing the texture coordinates along texture seams between source images (par 0027-0029, par 0034, par 0040, par 0045-0054, “At block 254, the method 250 and 
		generating an image-textured 3D model from the determined texture coordinates (par 0020, par 0027-0029, par 0040-0041, “the method 200 includes generating a 3D image of the object such that the geometry of the object has an associated texture.  The associated texture is provided by the image assignment determined from the optimization of the three objectives discussed above”).  
		But Weill et al. do not explicitly teach subsequently, globally optimizing the texture coordinates in each source image over the entire source image.
		In related endeavor, Grenfell teaches determining texture coordinates for each triangle of the polygon mesh (abstract, par 0002, par 0027-0028, par 0036-0038, par 0075, “The systems and methods described herein may be used to generate and assign 2D texture coordinates to each node of a surface mesh embedded within a , wherein determining the texture coordinates includes: locally optimizing the texture coordinates along texture seams (par 0030-0031, “The images illustrated in FIGS. 1A-1B were generated using a type of planar projection for an initial 2D coordinate mapping. The texture coordinates for the image in FIG. 1A were then optimized to minimize the number of seams in the textured image, while the texture coordinates for the image in FIG. 1B were optimized to minimize the distortion due to stretching”), subsequently, globally optimizing the texture coordinates in each source image over the entire source image (par 0041-par 0047, “To overcome distortions and inconsistencies that may be introduced in processing intrinsically curved surfaces as well as any limitations imposed by the use of finite precision arithmetic, the method may in some embodiments include a second phase, which aims to globally minimize the distortions in the mappings generated by the method as described so far. More specifically, the second phase seeks to minimize the inability of the initial mapping to preserve both angles and lengths in a global least-squares sense. Note that a mapping that preserves angles is said to be conformal, while a mapping that preserves distances is said to be isometric. It is also noted that while it is possible to obtain a perfectly conformal mapping for a surface without intrinsic curvature (e.g., for the cylinder and flag examples above) or for an intrinsically curved surface, it is only possible to obtain an isometric mapping for a surface with no intrinsic curvature. In 
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Weill et al. to include wherein determining the texture coordinates includes: subsequently, globally optimizing the texture coordinates in each source image over the entire source image as taught by  Grenfell to introduce a global optimized processing (a second phase processing to optimize the texture coordinates), as taught by Grenfell, to combine with a local optimized processing as a first phase to optimize the texture coordinates, as taught by Weill et al., to further refine set of 2D texture coordinates to minimize distortions due to intrinsic curvature without falling into local minima to produce a surface mesh representation that is well-oriented, non-degenerative, and simplicial.

		Regarding claim 2, Weill et al. as modified by Grenfell teach all the limitation of claim 1, and Weill et al. further teach wherein local optimization includes optimization according to inter-image constraints, which correct for mismatches between respective input image contents along shared edges of adjacent triangles (Fig 4B, abstract, par 

		
    PNG
    media_image1.png
    185
    448
    media_image1.png
    Greyscale

		Regarding claim 4, Weill et al. as modified by Grenfell teach all the limitation of claim 2, and Weill et al. further teach wherein only triangles whose 1-ring neighbors are associated with different source images are subject to the inter-image constraints (Figs 3A-3B, abstract, par 0005, par 0022, par 0034, par 0040-0041, par 0045-0053, par 0055-0056, par 0058, “FIG. 3A illustrates a surface region of a 3D object model 300.  The 3D object model has a plurality of triangles 302, 304 that create a triangular mesh that approximate the geometric surface of the 3D object model 300.  The shaded triangles 302 represent triangles assigned to a first image.  The light triangles 304 

	Regarding claim 6, Weill et al. as modified by Grenfell teach all the limitation of claim 1, and Weill et al. further teach further comprising: preprocessing the set of camera-captured input images so as to determine a set of source images, wherein the source image is from the set of source images (abstract, par 0005, par 0021-0022, par 0025, par 0028-0029, par 0040, “The input source 102 may be any source from which a 3D object data model may be received.  In some examples, 3D model acquisition (shape and appearance) may be achieved by working with venders or manufacturers to scan objects in 3D.  For instance, structured light scanners may capture images of an object and a shape of the object may be recovered using monochrome stereo cameras and a pattern projector.  In other examples, a high-resolution DSLR camera may be used to capture images for color texture information.  In still other examples, a raw computer-aided drafting (CAD) set of drawings may be received for each object.  Thus, the input source 102 may provide a 3D object data model, in various forms, to the server 104.  As one example, multiple scans of an object may be processed into a merged mesh and assets data model, and provided to the server 104 in that form”).
Regarding claim 9, Weill et al. teach a system for texturing an un-textured computer-generated 3D model that is a polygon mesh of a plurality of triangles (abstract, par 0005, par 0020-0022, par 0034, “Methods and systems for texturing of three-dimensional (3D) object data models are provided”, also a processor as these modules is used to perform textured process functions). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claims 10, 12 and 14, Weill et al. as modified by Grenfell teach all the limitation of claim 9, the claims 10, 12 and 14 are similar in scope to claims 2, 4 and 6 and are rejected under the same rational.

		Regarding claim 17, Weill et al. teach a non-transitory computer readable medium having processor executable instructions, which, when executed by a processor, cause the performance of a method for texturing an un- textured computer-generated 3D model that is a polygon mesh of a plurality of triangles (abstract, par 0005-0006, par 0026-0027, par 0036, par 0059, “the present disclosure provides a non-transitory computer readable memory having stored thereon that, in response to execution by a computing device, cause the computing device to perform functions”). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claim 18, Weill et al. as modified by Grenfell teach all the limitation of claim 17, the claim 18 is similar in scope to claim 2 and is rejected under the same rational.

Claims 3, 7, 11, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2015/0161812 to Weill et al. in view of U.S. PGPubs 2013/0328870 to Grenfell, further in view of Wang et al. (Z. Wang, Z.-x. Luo, J.-l. Zhang, and E. Saucan. ARAP++: an extension of the local/global approach to mesh parameterization. Frontiers of Information Technology & Electronic Engineering, 17(6):501–515, Jun 2016).

    PNG
    media_image2.png
    257
    358
    media_image2.png
    Greyscale

		Regarding claim 3, Weill et al. as modified by Grenfell teach all the limitation of claim 2, and Weill et al. further teach wherein, for each triangle, local optimization according to inter- image constraints is based on the triangle (abstract, par 0005, par 0022, par 0040-0041, par 0045-0053, par 0058, “At block 254, the method 250 includes assigning images of the plurality of images that have a resolution above a threshold to triangles of the plurality of triangles.  This may be performed to obtain an initial 
		In related endeavor, Wang et al. teach wherein, for each triangle, local optimization is based solely on the triangle and its 1-ring neighbors (abstract, section 3 and 4, algorithm 1, perform a local optimization as 1-ring patch).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Weill et al. as modified by Grenfell to include wherein, for each triangle, local optimization is based solely on the triangle and its 1-ring neighbors as taught by Wang et al. to provide a 

		Regarding claim 7, Weill et al. as modified by Grenfell teach all the limitation of claim 1, but keep silent for teaching further comprising: determining initial texture coordinates for each triangle of the polygon mesh, each initial texture coordinate associating the triangle with the source image and an initial area of the source image, wherein the texture coordinates of at least one triangle are adjusted from the initial texture coordinates of the at least one triangle.
		In related endeavor, Wang et al. teach further comprising: determining initial texture coordinates for each triangle of the polygon mesh, each initial texture coordinate associating the triangle with the source image and an initial area of the source image, wherein the texture coordinates of at least one triangle are adjusted from the initial texture coordinates of the at least one triangle (Fig 2, abstract, section 3 and 4.2, receive an initial polygon mesh (triangles) from an original model, then rearrange the position of triangles based on some optimization functions).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Weill et al. as modified by Grenfell to include further comprising: determining initial texture coordinates for each triangle of the polygon mesh, each initial texture coordinate associating the triangle with the source image and an initial area of the source image, wherein the texture coordinates of at least one triangle are adjusted from the initial texture coordinates of the at least one triangle as taught by Wang et al. to provide a more 

Regarding claim 11, Weill et al. as modified by Grenfell teach all the limitation of claim 10, the claim 11 is similar in scope to claim 3 and is rejected under the same rational.

Regarding claim 15, Weill et al. as modified by Grenfell teach all the limitation of claim 9, the claim 15 is similar in scope to claim 7 and is rejected under the same rational.

Regarding claim 20, Weill et al. as modified by Grenfell teach all the limitation of claim 17, the claim 20 is similar in scope to claim 7 and is rejected under the same rational.

Claims 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2015/0161812 to Weill et al. in view of U.S. PGPubs 2013/0328870 to Grenfell, further in view of U.S. PGPubs 2017/0372510 to Ye et al.

		Regarding claim 5, Weill et al. as modified by Grenfell teach all the limitation of claim 1, but do not explicitly teach wherein the local optimization includes optimization 
		In related endeavor, Ye et al. teach wherein the local optimization includes optimization according to intra-image constraints, which correct for inconsistencies between depth boundaries and color edges (abstract, par 0008, par 0083, par 0085-0087, par 0133-0134, “this system 100 is configured to implement a process 400 that includes a depth map enhancement process 480 for dynamic occlusion handling in AR applications.  Advantageously, this system 100 implements an edge-snapping approach, formulated as discrete optimization, that improves the consistency of object boundaries between RGB data and depth data”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Weill et al. as modified by Grenfell to include wherein the local optimization includes optimization according to intra-image constraints, which correct for inconsistencies between depth boundaries and color edges as taught by Ye et al. to enhanced with an object boundary for the object in an image with unsuitable visual artifacts around boundaries to improve the quality of sensor data provided by these lightweight RGB-D cameras .

Regarding claim 13, Weill et al. as modified by Grenfell teach all the limitation of claim 9, the claim 13 is similar in scope to claim 5 and is rejected under the same rational.

Regarding claim 19, Weill et al. as modified by Grenfell teach all the limitation of claim 17, the claim 19 is similar in scope to claim 5 and is rejected under the same rational.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2015/0161812 to Weill et al. in view of U.S. PGPubs 2013/0328870 to Grenfell, further in view of U.S. Patent 7,194,125 to Vlasic et al.
		
		Regarding claim 8, Weill et al. as modified by Grenfell teach all the limitation of claim 1, but do not explicitly teach further comprising: color blending each of the triangles.
		In related endeavor, Vlasic et al. teach further comprising: color blending each of the triangles (col 3:1-12, col 4: 29-38, col 4:42-50, col 5:17-49, “After we have select the per-vertex closest views 121 and corresponding blending weights 131, we render each triangle in the mesh 101.  During rendering, each triangle is textured with the set of closest views of its three vertices …. FIG. 4 and Table A shows how blending weights w are combined for vertices v.sub.0, v.sub.1, and v.sub.2.  After selecting the per-vertex closest views and blending weights associated with each vertex, as shown on the left side of the Figure.  We combine the weights for each triangle”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Weill et al. as modified by Grenfell to include further comprising: color blending each of the triangles as taught by Vlasic et al. to accelerate render a complex textured polygon model of 3D 

Regarding claim 16, Weill et al. as modified by Grenfell teach all the limitation of claim 9, the claim 16 is similar in scope to claim 8 and is rejected under the same rational.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556.  The examiner can normally be reached on 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571)272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616